Citation Nr: 0033921	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  94-46 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a compensable rating for bilateral hearing 
loss with otosclerosis prior to February 8, 2000.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss with otosclerosis on and after 
February 8, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from November 1962 to 
February 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) August 1993 rating decision 
which granted service connection for bilateral hearing loss 
with otosclerosis, assigning it a noncompensable rating.

In October 1999, this matter was remanded to the RO for 
additional development of the evidence.  Subsequently, by RO 
decision in July 2000, the rating of the service-connected 
bilateral hearing loss was increased from 0 to 10 percent, 
effective February 8, 2000, the date of the last VA 
audiological examination.  The claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to February 8, 2000, the veteran had level IV 
hearing in the right ear, and level II hearing on the left.

2.  Based on February 8, 2000 examination findings, the 
audiometry shows the veteran's right ear hearing loss based 
on a pure tone threshold average of 65 decibels with speech 
recognition ability of 80 percent correct; his left ear 
hearing reveals impairment based on a pure tone threshold 
average of 59 decibels with speech recognition ability of 76 
percent correct.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
bilateral hearing loss with otosclerosis prior to February 8, 
2000 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

2.  The schedular criteria for a rating in excess of 10 
percent for bilateral hearing loss with otosclerosis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000), to be codified at 38 U.S.C.A. § 5103A (formerly 
38 U.S.C.A. § 5107(a)).  Consistent with such duty, the Board 
remanded the claim for a compensable rating of the service-
connected bilateral hearing loss with otosclerosis in October 
1999 for additional development of the evidence, including a 
VA audiological examination.  A review of the record 
indicates that the development requested by the Board has 
been completed, and that all available evidence pertinent to 
the claim has been associated with the file.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The examination report 
obtained is thorough and contains sufficient information to 
rate the veteran's disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claim, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain. 

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

On the other hand, where entitlement to compensation has 
already been established, a veteran's disagreement with an 
assigned rating is a new claim for increase, based on facts 
different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this case, the veteran noted disagreement with the initial 
rating assigned his bilateral hearing loss disability 
following the grant of service connection, and perfected his 
appeal as to that issue; thus, the propriety of the rating 
from effective date of the award of service connection (March 
2, 1993) through to final resolution of the issue is 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson, 12 Vet. App. 119.  Separate disability 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 126.  Here, a 10 percent rating for the service-connected 
bilateral hearing loss has been in effect since February 8, 
2000; prior thereto, the disability was assigned a 
noncompensable rating.  Accordingly, the Board must determine 
whether the evidence establishes entitlement to a compensable 
rating for the period March 2, 1993 (the effective date of 
the award of service connection) to February 7, 2000, and to 
a rating in excess of 10 percent since February 8, 2000.  

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (64 Fed. Reg. 25,202-210).  Consistent with Marcoux v. 
Brown, 10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, so long as the 
Secretary has not enjoined retroactive application, Id. at 6, 
citing Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
version of the criteria for diseases of the ear most 
favorable to the veteran must be applied.  However, even 
where the intervening regulatory change results in a 
regulation that is more favorable to the veteran, the 
effective date for an award of increased rating under newly 
amended regulation may not be earlier than the effective date 
of the Act or administrative issue (in this case June 10, 
1999).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred.  
38 U.S.C.A. § 5110(b)(2), (g).  

The evidence of record, including the veteran's service 
medical records, as well as post-service evidence, indicates 
that his in-service exposure to high frequency noise 
(including electronic equipment) resulted in bilateral 
sensorineural hearing loss.  

On VA medical examination in May 1993, external otitis media, 
otosclerosis, and hearing loss were diagnosed; on 
audiological examination, auditory thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz were 60, 60, 50, and 55 
decibels, respectively, in the right ear (averaging 56 
decibels), and 55, 55, 50, and 50 decibels, respectively, on 
the left (averaging 52 decibels); speech recognition ability 
was 94 percent correct in the right ear, and 86 percent 
correct on the left.  Mild to moderately severe sensorineural 
hearing loss in the right ear, and mild to moderate 
sensorineural hearing loss on the left were diagnosed.  

VA clinical records in September 1994 and January 1995 show 
that the veteran was issued replacement batteries for his 
bilateral hearing aid.  

At a March 1995 RO hearing, the veteran stated that he had 
recurrent ear infections in service and began to notice 
hearing loss while he was still in the service.  

On VA audiological examination in June 1997, including a 
review of the claims file, the veteran indicated that he was 
wearing hearing aid since 1987 and was unable to carry a 
conversation (on the telephone or with background noise 
present) without his hearing aid.  On examination, the 
mastoids were "negative," there was no evidence of 
deformity, stenosis, obstruction, infection, perforation, 
retraction, or scarring, but both tympanic membranes were 
thickened; auditory thresholds at 1,000, 2,000, 3,000, and 
4,000 Hertz were 65, 65, 55, and 55 decibels, respectively, 
in the right ear (averaging 60 decibels), and 60, 60, 55, and 
50 decibels, respectively, on the left (averaging 56 
decibels); speech recognition ability was 88 percent correct 
in the right ear, and 90 percent correct on the left.  
Bilateral, moderate to moderately severe sensorineural 
hearing loss was diagnosed.  

At an August 1999 Travel Board hearing, the veteran testified 
that his ability to hear was impaired severely, making it 
difficult for him to function in virtually any situation.  He 
stated that he had periodic evaluation of his hearing acuity 
to adjust his hearing aid, the most recent of which was 
performed about 9 months earlier; he requested a period of 30 
days to submit such evidence for the record, but no 
additional evidence has been submitted by him or his 
representative to date.

Pursuant to the October 1999 Board remand, the RO requested 
the veteran to identify and/or submit for the record all 
available evidence pertinent to his increased rating claim 
(see November 9, 1999 RO letter to the veteran), but no 
response to the letter has been received to date.  

Also pursuant to the October 1999 remand, a VA medical 
examination was performed in February 2000, including a 
review of the entire claims file.  The veteran reported 
having hearing loss since service, noting that he had several 
"severe" ear infections in service; he denied having 
perforated the tympanic membranes or undergone any ear 
surgery; he noted that he wore hearing aid since 1988 and was 
unable to carry a conversation without it.  On examination, 
there was no evidence of congenital deformity, stenosis, 
obstruction, or foreign bodies, but "some" evidence of 
bilateral external otitis with white and flaky exudate, 
redness of the mucosa, and thickening of the tympanic 
membranes were noted.  

On VA audiological examination on February 8, 2000, auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 70, 
70, 60, and 60 decibels, respectively, in the right ear 
(averaging 65 decibels), and 65, 60, 55, and 55 decibels, 
respectively, on the left (averaging 59 decibels); speech 
recognition ability was 80 percent correct in the right ear, 
and 76 percent correct on the left.  

As indicated above, the rating criteria under which diseases 
of the ear are rated were amended during the pendency of this 
appeal, effective June 10, 1999.  Pursuant to the October 
1999 remand, the RO rated the veteran's claim under the 
"new" and "old" criteria for rating service-connected 
hearing loss; the disability has been rated noncompensable 
from March 2, 1993 (the date of award of service connection) 
to February 7, 2000, and 10 percent on and after February 8, 
2000.  

In this case, the defined purpose of the regulatory changes 
of the criteria for rating service-connected hearing loss was 
a part of the overall revision of the rating schedule based 
on medical advances, etc., rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  See 62 Fed. Reg. 25,204 (May 
11, 1999).  

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85.  Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4.  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be rated separately.  
38 C.F.R. § 4.86(b).  

Based on the foregoing, the Board finds that the schedular 
criteria for a compensable rating of the service-connected 
bilateral hearing loss with otosclerosis prior to February 8, 
2000, and in excess of 10 percent on and after February 8, 
2000, have not been met.  

Under VA schedular standards in effect prior to June 10, 
1999, the test results reported from the June 1997 VA 
audiological examination reveal that the veteran's hearing 
acuity was at level III in the right ear, and at level II on 
the left.  Level III hearing in the poorer ear and level II 
hearing in the better ear warrants a noncompensable 
evaluation.  38 C.F.R. § 4.85, Code 6100.  Consequently, 
entitlement to a rating greater than zero percent for his 
bilateral hearing loss is not established under the "old" 
rating criteria.  To be assigned a higher evaluation under VA 
schedular standards, the average pure tone thresholds and/or 
speech recognition scores would have to reflect more 
significantly impaired hearing than is evident in the most 
recent audiometric examinations.  

The June 1997 VA audiological examination findings 
demonstrate that the newly amended regulations for rating 
hearing loss (effective June 10, 1999) represent a 
liberalizing change for the rating of hearing loss in this 
case.  See 38 C.F.R. § 4.86(a) (2000).  On examination, right 
ear hearing loss in all pertinent frequencies was at or above 
55 decibels (averaging 60 decibels).  As indicated above, 
such hearing represented level III impairment under the 
"old" criteria; by application of the "new" criteria, the 
level III impairment is elevated to level IV under Table VIa.  
See 38 C.F.R. § 4.86(a) (2000) (38 C.F.R. § 4.86 is 
inapplicable to the hearing pattern in the veteran's left 
ear).  Nevertheless, the rating criteria for a 10 percent 
rating of the veteran's bilateral hearing loss have not been 
met by application of the "new" criteria to the June 1997 
audiometry findings.  Specifically, level IV hearing in the 
poorer ear and level II hearing in the better ear warrant a 
noncompensable rating.  See 38 C.F.R. § 4.85, Code 6100, 
Table VII.  

Based on the February 2000 audiometry, the rating criteria 
for a 10 percent rating for bilateral hearing loss have been 
met and, as indicated above, such rating was assigned by RO 
decision in July 2000.  The February 2000 VA audiological 
findings demonstrate that the newly amended regulations for 
rating hearing loss (effective June 10, 1999) represent a 
liberalizing change for the rating of hearing loss in this 
case.  Specifically, at the time of that examination, both 
right and left ear hearing loss was at or above 55 decibels 
in each of the pertinent frequencies.  By application of 
38 C.F.R. § 4.86(a), the veteran's right ear hearing 
disability is at level IV under Table VI, and level V under 
Table VIa (hearing loss based on Table VIa findings, being 
more favorable to him, will be utilized to rate his 
disability); left ear hearing loss is at level IV under both 
Table VI and Table VIa.  Level V hearing in the poorer ear 
and level IV hearing in the better ear warrants a 10 percent 
rating.  See 38 C.F.R. § 4.85, Code 6101.  Therefore, the 
criteria for a 10 percent rating and no more, under both 
"old" and "new" rating criteria, have been met effective 
February 8, 2000.

By October 1999 remand, the Board requested the RO to 
consider application of 38 C.F.R. § 3.321(b)(1) to the 
veteran's increased rating claim; yet, as no evidence of an 
exceptional or unusual disability picture was suggested on VA 
audiological examinations in recent years nor is one 
otherwise shown by the record, it is concluded that the 
October 1999 remand was adequately addressed.  Cognizant of 
Stegall, 11 Vet. App. 268, the Board believes that its 
October 1999 remand was fully satisfied under the 
circumstances in this case as applicability of 38 C.F.R. 
§ 3.321(b)(1) is not evident.  Cf. Bagwell v. Brown, 9 Vet. 
App. 337 (1996) (absent prejudice in the Board's 
consideration of an extraschedular rating, a determination 
regarding such rating does not mandate a remand).  The Board 
stresses that the preponderance of the evidence is against 
the veteran's increased rating claim, and it presents no 
question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable in 
this case.



	(CONTINUED ON NEXT PAGE)







ORDER

A compensable rating for bilateral hearing loss with 
otosclerosis, prior to February 8, 2000, is denied.

A rating in excess of 10 percent for bilateral hearing loss 
with otosclerosis, on and after February 8, 2000, is denied.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 


